Citation Nr: 0706253	
Decision Date: 03/05/07    Archive Date: 03/13/07	

DOCKET NO.  05-06 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an upper back 
disorder.  

2.  Entitlement to service connection for gastroesophageal 
reflux disease.  

3.  Entitlement to service connection rheumatoid arthritis.  

4.  Entitlement to service connection for a bilateral 
shoulder disorder.  

5.  Entitlement to service connection for a right elbow.  

6.  Entitlement to service connection for an eye disorder 
manifested by blurred vision.  

7.  Entitlement to service connection for hearing loss of the 
left ear.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for a gynecological 
disorder.  

10.  Entitlement to an initial compensable evaluation for 
degenerative joint disease of the left knee.  

11.  Entitlement to an initial compensable evaluation for 
retropatellar syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from March 1978 to 
January 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that denied the benefits sought on appeal.  


The issues of entitlement to service connection for an upper 
back disorder, gastroesophageal reflux disease, rheumatoid 
arthritis, a bilateral shoulder disorder, and a gynecological 
disorder, as well as the issues of initial evaluations for 
left and right knee disabilities will be addressed in the 
remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran is not currently shown to have a right elbow 
disorder.  

2.  Refractive error of the eye was manifested during 
service, and a disability manifested by blurred vision beyond 
refractive error was not manifested during service, and any 
currently diagnosed eye disorder manifested by blurred vision 
is not shown to be causally or etiologically related to 
service.  

3.  The veteran is not currently shown to have left ear 
hearing loss as defined by the VA.  

4.  Tinnitus was manifested during service and the veteran 
currently has tinnitus which cannot be disassociated with 
service.  


CONCLUSIONS OF LAW

1.  A right elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2006).  

2.  An eye disorder manifested by blurred vision was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  

3.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.385 (2006).  

4.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).  The notification obligation in 
this case was accomplished by way of a letter from the RO to 
the veteran dated in November 2002.  

While this notice does not provide any information concerning 
the evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since this decision affirms the RO's 
denials of service connection, except for the claim for 
service connection for tinnitus, the veteran is not 
prejudiced by the failure to provide her that further 
information.  And as for the claim for service connection for 
tinnitus allowed by this decision, the veteran will have an 
opportunity to express disagreement with the evaluation and 
effective date assigned by the RO in effectuating this 
decision.  Consequently, the veteran will not be prejudiced 
by the Board addressing the claim for service connection for 
tinnitus.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced her in 
the adjudication of her appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Therefore, the Board finds that 
duty to notify and duty to assist have been satisfied and 
will proceed to the merits of the veteran's appeal.  

The veteran essentially contends that she has a right elbow 
disorder, as well as blurred vision, left ear hearing loss 
and tinnitus that is related to her period of active service.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If there is no 
showing of a chronic condition during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Generally, to prove service connection, the record must 
contain:  (1) Medical evidence of a current disability, (2) 
medical evidence or in certain circumstances, lay testimony, 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or a 
relationship between a current disability and the inservice 
disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); 
Caluza v. Brown, 7 Vet. App. 498 (1995).

The veteran's service medical records disclose that she was 
seen for complaints of blurred vision during service.  
However, beyond refractive error of the eye, examination did 
not disclose the presence of any other eye disorder.  In 
particular, an eye examination performed in April 2000, 
concluded with a diagnosis of myopia of the right eye and 
presbyopia of both eyes.  However, refractive errors of the 
eye, such as myopia and presbyopia, are not diseases or 
injuries within the meaning of applicable legislation 
providing for compensation benefits.  38 C.F.R. § 3.303(c).  

Medical records dated following separation from service also 
fail to document the presence of any eye disorder for which 
service connection could be granted that is in any way 
causally or etiologically related to service.  In the absence 
of medical evidence of a current disability subject to 
service connection, the Board concludes that the medical 
evidence is against the claim for an eye disorder manifested 
by blurred vision.  Therefore, service connection is not 
established.  

The veteran's service medical records clearly show that the 
veteran had a degree of hearing loss in her left ear during 
service.  For example, on an August 2001 examination the 
examiner noted that the veteran had difficulty hearing and an 
audiological examination showed a 30 decibel loss at 6,000 
Hertz.  

The VA audiological examination performed in January 2003 
describes the veteran as having no more than a 10 decibel 
loss at each of the frequencies of 500, 1,000, 2,000, 3,000 
and 4,000 Hertz.  The examiner commented that the testing 
indicated that thresholds were normal for each ear at all 
frequencies tested.  

There were significant differences between the service 
physical examination performed in August 2001 and the VA 
audiological examination performed in January 2003.  However, 
neither examination showed the veteran met the requirements 
for a hearing loss disability under 38 C.F.R. § 3.385.  

Under that regulation for purposes of applying the laws 
administered by the VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
or 4,000 Hertz are 26 decibels or greater; or when the speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  

Since neither the service examination or the VA examination 
showed the veteran had a hearing loss to VA standards, the 
veteran is not shown to have a hearing loss disability in her 
left ear.  See, e.g., Lendenmann v. Principi, 3 Vet. App. 345 
(1992) (Observing in the context of the evaluation of 
service-connected hearing loss that the specified clinical 
test results as set forth in the applicable diagnostic 
criteria mandate a mechanical application of the test data to 
the rating schedule.).  While a physical examination 
performed in January 1999 during service showed the veteran 
did meet the requirements for a VA disability for hearing 
loss of her left ear at the time of that examination, 
subsequent service and VA examinations do not show that the 
veteran currently has a hearing loss disability that meets 
the requirements of 38 C.F.R. § 3.385.  In the absence of 
evidence of a current disability, service connection is not 
warranted.  Brammer v. Derwinski, 1 Vet. App. 223, 225 
(1992).

With respect to the veteran's claim for service connection 
for tinnitus, the evidence of record provides a basis for 
granting this claim.  Service medical records disclose the 
presence of complaints of tinnitus.  For example, at the time 
of a physical examination performed in January 1999 the 
veteran reported experiencing right-sided tinnitus.  While 
the veteran voiced no complaints of tinnitus at the time of 
the January 2003 VA examination, at the time of the veteran's 
April 2006 BVA hearing the veteran testified that she 
experiences tinnitus, primarily on the right.  Transcript at 
12-14.  

Since tinnitus is essentially a subjective disability, the 
Board finds that the complaints reported in service, along 
with the veteran's testimony that she continues to experience 
tinnitus, provides a basis for granting service connection 
for this disability.  Accordingly, service connection for 
tinnitus is granted.  


ORDER

Service connection for a disorder of the eyes manifested by 
blurred vision is denied.  

Service connection for hearing loss of the left ear is 
denied.  

Service connection for tinnitus is granted.  


REMAND

A preliminary review of the record discloses a need for 
further development with respect to the issues not addressed 
in the decision above.  With respect to the claims for 
service connection for orthopedic disabilities including 
service connection for a disorder of the upper back, for 
rheumatoid arthritis, a bilateral shoulder disorder and for a 
right elbow disorder, there are records from the veteran's 
chiropractors that have not been obtained.  In particular, an 
August 2002 statement from Benjamin Mitchell, DC relates that 
he had been treating the veteran since December 2001, and at 
the veteran's BVA hearing the veteran testified that in 
addition to Dr. Mitchell she had been receiving treatment 
from Dr. Glassman (or Dr. Glass).  

While it is not clear for what disabilities these 
chiropractors provided treatment, such records are clearly 
relevant to the veteran's orthopedic claims, particularly 
since pertinent complaints were shown in service medical 
records and the veteran has provided competent lay evidence 
relating that such symptoms have continued.  "Competent lay 
evidence" means "any evidence not requiring that the 
proponent have specialized education, training, or 
experience."  Lay evidence is competent "if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person."  38 C.F.R. 
§ 3.159(a)(2); Bruce v. West, 11 Vet. App. 405, 410-11 (1998) 
(one not a medical expert is nevertheless competent to offer 
evidence of his symptoms in support of a claim for an 
increased disability evaluation); see Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).  

With respect to the veteran's claim for service connection 
for rheumatoid arthritis, there does not appear to be any 
diagnosis of that disorder following separation from service.  
However, a physical examination performed in August 2001, 
shortly before the veteran's separation from service, 
included rheumatoid arthritis in a summary of defects and 
diagnoses.  The veteran should therefore be afforded an 
examination for this disability as well as for her other 
orthopedic disabilities in order to determine whether the 
veteran currently has such disorders, and if so, whether they 
are causally or etiologically related to service.  Charles v. 
Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

As for the veteran's claim for service connection for 
gastroesophageal reflux disease, the veteran's service 
medical records show that she was seen for gastrointestinal 
symptomatology.  For example, a record dated in May 1993 
shows the veteran was diagnosed as having gastroesophageal 
reflux and a record dated in April 1995 contains an 
assessment/diagnosis of gastroenteritis.  

The veteran has not been afforded a VA examination in order 
to determine whether she had any gastrointestinal disorder, 
and if so, whether such a disorder is causally or 
etiologically related to the symptomatology shown in service 
medical records.  VA's duty to assist includes affording the 
veteran such an examination.  Charles, above.

The record also reflects that the veteran was seen on a 
rather frequent basis for treatment of gynecological 
symptomatology, including abnormal PAP smears and removal of 
a Bartholin's cyst.  Since VA medical records document 
treatment for gynecological abnormalities following service, 
and the veteran has not been afforded a VA examination, the 
veteran should be afforded such an examination.  

Lastly, with respect to the veteran's claim for higher 
initial evaluations for her left and right knee disabilities, 
the Board notes with respect to the claim for an increased 
initial evaluation for the left knee disability, the RO 
provided notice consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) in connection 
with the veteran's claim for service connection for a left 
knee disorder.  However, after service connection was granted 
by the June 2003 rating decision and the veteran expressed 
disagreement with the initial evaluation assigned, the RO did 
not provide notice consistent with the requirements of 
38 U.S.C.A. § 5103(A) and 38 C.F.R. § 3.59(b) in connection 
with this claim for an increased higher initial evaluation.  

Since the United States Court of Appeals for Veterans Claims 
(Court) has strictly construed the VA's "duty to notify," 
this matter must be addressed prior to final appellate 
review.  

With respect to the veteran's claim for a higher initial 
evaluation for her service-connected right knee disability, 
the record reflects that service connection was granted for 
that disability by way of a December 2004 rating decision.  
In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in February 2005, after the veteran was notified of 
the December 2004 rating decision granting service connection 
for a right knee disability and assigning a noncompensable 
evaluation, she indicated that the disability should be rated 
at higher than zero percent.  The Board construes the 
February 2005 VA Form 9 as constituting a Notice of 
Disagreement to the RO's assignment of a noncompensable 
evaluation by the December 2004 rating decision.  The Board 
must remand the case to the RO for issuance of a Statement of 
the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In addition, since the veteran appears to obtain her medical 
care primarily from the VA, the veteran should be contacted 
in order to determine whether she has received any further 
medical treatment for the claimed disorders since the date of 
the last VA medical records contained in the claims file, 
apparently October 2004.  

This case is therefore being returned to the RO via the 
Appeals Management Center in Washington, D.C., and the 
veteran will be notified when further action on her part is 
required.  Accordingly, this case is REMANDED for the 
following actions:  

1.  The RO should provide notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in connection with the 
veteran's claims for higher initial 
evaluations for degenerative joint 
disease of the left knee and 
retropatellar pain syndrome of the right 
knee.  

2.  The RO should issue a Statement of 
the Case in connection with the veteran's 
claim for a higher initial evaluation for 
retropatellar pain syndrome of the right 
knee.  The veteran and her representative 
should clearly be advised of the need to 
submit a Substantive Appeal following the 
issuance of the Statement of the Case in 
order to include this matter in her 
current appeal.  

3.  After obtaining the necessary 
authorization, the RO should obtain and 
associate with the claims file records 
pertaining to the veteran's treatment 
from Benjamin Mitchell, DC, 2700 
Braselton Highway, Suite 5, Dacula, 
Georgia 30019 and from Dr. Glassman, at 
the correct address to be specified by 
the veteran..  

4.  The veteran should be contacted to 
ascertain whether she has received any 
pertinent treatment from the VA since 
October 2004.  If the veteran indicates 
that she has obtained such VA treatment, 
the RO should obtain and associate those 
records with the claims file.  

5.  The veteran should be afforded an 
examination of her upper back, bilateral 
shoulders and right elbow, as well as for 
rheumatoid arthritis, to ascertain the 
nature and etiology of any disorders that 
may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the 
examination, the examiner is requested to 
offer comments and an opinion as to 
whether the veteran currently has upper 
back, bilateral shoulder and right elbow 
disorders, and if so, whether they are 
causally or etiologically related to the 
symptomatology shown in the veteran's 
service medical records.  The examiner is 
also requested to comment on whether 
rheumatoid arthritis was clinically 
demonstrated during service and whether 
the veteran currently has rheumatoid 
arthritis.  A clear rationale for all 
opinions is required.  The claims file 
must be made available to the examiner 
for review in connection with the 
examination.  

6.  The veteran should be afforded a 
gynecological examination to ascertain 
the nature and etiology of all disorders 
that may be present.  Any and all 
indicated evaluations, studies and tests 
deemed necessary by the examiner should 
be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, 
particularly service medical records, and 
following this review and the examination 
the examiner is requested to offer 
comments and an opinion as to whether any 
currently diagnosed gynecological 
disorder is causally or etiologically 
related to the symptomatology shown in 
the veteran's service medical records.  
The examiner should also comment on 
whether there are any residuals of the 
Bartholin's cyst removed during service, 
and if so, the nature of those residuals.  
A clear rationale for all opinions is 
required, and the claims file must be 
made available to the examiner for review 
in connection with the examination.  

7.  After reviewing the medical evidence 
of record, including any VA medical 
records obtained pursuant to development 
requested above, the RO should determine 
whether there is sufficient medical 
evidence to decide the veteran's claims 
for higher initial evaluations for her 
left and right knee disabilities.  If the 
medical evidence is deemed insufficient, 
the veteran should be afforded a VA 
examination in order to ascertain the 
severity and manifestations of those 
disabilities.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and her representative should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.  

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified.



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


